IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,028-06


ESEQUIEL OCHOA, Relator

v.

CHRIS DANIEL, HARRIS COUNTY DISTRICT CLERK, AND DORIAN E. RAMIREZ,
CLERK, THIRTEENTH COURT OF APPEALS, Respondents




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 983043 & 1026778 IN THE 263RD DISTRICT COURT
FROM HARRIS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that despite his requested requests, Respondents have
not sent him a copy of the appellate record at the State's expense.   
	Relator's convictions were affirmed on July 13, 2006, and became final on February 28,
2007, after we refused his petitions for discretionary review.  In these circumstances, Relator is not
entitled to a copy of the appellate record at the State's expense.  Ex parte Trainer, 181 S.W.3d 358 
(Tex. Crim. App. 2005). Accordingly, this application for leave to file a writ of mandamus is denied. 
	We also find that by repeatedly raising his claim in the -03, -04, -05, and -06 mandamus
applications, Relator has abused the writ, and we hereby cite him for abuse of the writ.  "[I]n this era
of governmental budgetary restraint, we cannot condone the waste of scarce judicial and fiscal
resources that frivolous filings cause."  Ex parte Jones, 97 S.W.3d 586, 589 (Tex. Crim. App. 2003). 
We will not consider any future application for leave to file a writ of mandamus unless Relator is
able to show in such an application that his claim was not and could not have been previously raised,
and unless Relator is able to establish that he has no adequate remedy at law and that the act he seeks
to compel is ministerial.  State ex rel. Young v. Sixth Court of Appeals, 236 S.W.3d, 207 210 (Tex.
Crim. App. 2007).
	Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Filed: September 5, 2012
Do not publish